Citation Nr: 0112111	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1999 decision of 
the Board which had denied entitlement to service connection 
for PTSD.

2.  Evidence received since the Board's November 1999 
decision is neither cumulative or duplicative of that on file 
at the time of the decision and is so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

1.  The Board's November 1999 decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999). 

2.  The evidence received since the Board's November 1999 
decision is new and material to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD. 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999); See Cohen v. Brown, 
10 Vet. App. 128 (1997). 

This is not the first time that the issue of entitlement to 
service connection for PTSD has been before the Board.  In 
November 1999, the Board denied entitlement to service 
connection for a personality disorder; drug abuse; and an 
acquired psychiatric disorder, including PTSD.  Evidence on 
file at that time consisted of the veteran's service medical 
records; a report of private psychological testing, dated in 
September 1987; VA outpatient records, reflecting treatment 
from January 1996 to July 1999; and reports of VA psychiatric 
examinations performed in October 1996 and July 1999.  

The Board noted that VA treatment records showed a diagnosis 
of PTSD or possible PTSD.  The Board accorded small probative 
weight to such evidence, because either it was not clearly 
diagnosed or because when it was clearly diagnosed, the 
health care professional did not have access to the veteran's 
medical records or did not have a history of providing 
treatment to the veteran.  Conversely, the Board gave great 
weight to the report of a psychiatric examination performed 
in July 1999 by a fee basis examiner.  That examiner had 
diagnosed major depression, dysthymic disorder, and 
polysubstance abuse.  The psychiatrist specifically stated, 
however, that the veteran did not suffer from PTSD.  The 
Board noted that in making such diagnoses, the examiner had 
had access to the veteran's medical records and had provided 
a detailed report and explanation relating to his reasons and 
conclusions.  Therefore, the claim of entitlement to service 
connection for PTSD was denied.  The veteran did not appeal 
that decision to the United States Court of Appeals for 
Veterans Affairs; and, therefore, that decision became final.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(2000).  Shortly, thereafter, the veteran again claimed 
entitlement to service connection for PTSD.  
Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. §  
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the Board's decision 
includes VA outpatient records which reflect treatment since 
November 1999; the transcript of the veteran's hearing held 
at the RO in July 2000; and an excerpt from the September 
1966 issue of Reader's Digest.  The treatment records show 
that the veteran continues to be treated for several 
psychiatric disabilities, including PTSD, anxiety, 
depression, and paranoid state, not otherwise specified.  
During his hearing, he testified that his PTSD was primarily 
the result of his experiences in service in which his ship, 
the USS Cascade, participated in the recovery of a nuclear 
weapon in the middle of January 1966.  That participation was 
noted in the Reader's Digest article.

Such evidence is new in the sense that it was not previously 
of record.  It also tends to confirm the presence of a 
potential stressor, i.e., the veteran's participation in the 
recovery of a nuclear weapon.  As such, it is so significant 
by itself or in connection with evidence previously assembled 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, it is new and material for 
the purpose of reopening the claim of entitlement to service 
connection for PTSD.  To that extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the request 
to reopen the  claim of entitlement to service connection for 
PTSD is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for PTSD.  Elkins.  It would be premature for the 
Board to take such action prior to the RO, as it could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In its August 2000 decision, the RO found that the veteran 
had submitted new and material evidence with which to reopen 
his claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  After further review, 
however, the RO concluded that the veteran had not submitted 
a well grounded claim, because there was no evidence of a 
nexus between the veteran's claimed stressor and the 
diagnosis of PTSD.  

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
That change in the law was applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.  

Since the Board's decision in November 1999, the veteran has 
submitted treatment records reflecting diagnoses of several 
psychiatric disabilities, including PTSD, anxiety, 
depression, and paranoid state, not otherwise specified.  The 
veteran's participation in the recovery of the nuclear weapon 
in January 1966 has been cited as a potential stressor (VA 
outpatient treatment record, dated in October 1997).  
However, the circumstances of that stressor have not been 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.

A review of the record also discloses that the veteran 
receives Social Security disability benefits (See, e.g., VA 
outpatient treatment record, dated in October 1997).  The 
records associated with those benefits have not been placed 
in the claims folder.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ascertain the nature 
and extent of the veteran's participation 
in the recovery of a nuclear weapon in 
mid-January 1966, while stationed aboard 
the USS Cascade.  In so doing, the RO 
should submit a summary of the veteran's 
stressor, his stressor statements, and 
pertinent service personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 for verification, to 
the extent possible, of the specific 
incident alleged.  Failures to reply or 
negative responses to any request must be 
noted in writing and also associated with 
the claims folder.

3.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim. After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or negative replies to any request should 
be noted in writing and also associated 
with the claims folder.

4.  The RO should contact the Social 
Security Administration and request that 
it provide a copy of its decision 
awarding the veteran disability benefits, 
the records upon which the award was 
based, and records pertaining to any 
subsequent disability determination for 
the veteran.

5.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an examination by a 
psychiatrist to determine the nature, 
etiology, and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed and any indicated consultations 
should be scheduled.  The claims folder 
must be made available to the examiner so 
that the relevant medical history may be 
reviewed.  A diagnosis of PTSD should be 
confirmed or ruled out.  Should PTSD be 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
rationale for all opinions expressed must 
be provided.

6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for PTSD.  The veteran need take no action until 
he is notified.  It must be emphasized, however, that the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



